DETAILED ACTION
Pre-Appeal Conference
	Prosecution is reopened in light of the pre-appeal conference held on 9/30/2022.  This action is non-final.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“fire detection apparatus” for detecting a fire of the burner head, as recited in claims 14, 15, 26, 27, 28
control apparatus, as recited in claims 14, 19, 20, 22, 25, 26, 27, 29, 30-33
timing unit configured to time a time during which…, as recited in claim 32

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
fire detection apparatus [Wingdings font/0xE0] thermal imager, infrared receiver
control apparatus [Wingdings font/0xE0] a computing/electronic control device
timing unit [Wingdings font/0xE0] a computing/electronic control device

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 14, 15, 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rickert (US 20160084506 A1).
Regarding claim 14, Rickert discloses a gas cooktop, comprising: 
a cooktop body including a burner head (16) which when activated generates a fire for heating cookware placed on the burner head; and 
a control system including a fire detection apparatus (temperature sensing thermocouple 34) installed over the burner head and aligned with the burner head (Fig. 1), and a control apparatus (25+28) configured to receive a signal of the fire detection apparatus and to control the fire of the burner head (para. 28), 
said control apparatus configured to: 
determine, depending on whether the signal indicates the fire detection apparatus detects the fire of the burner head, whether cookware is placed on the burner head (para. 28); 
control the fire of the burner head to be adjusted to a maximum when the control apparatus determines a presence of the cookware on the burner head in response to the signal of the fire detection apparatus (if the previous burner setting was a maximum setting, then the control apparatus would return the burner head to the maximum setting) (para. 28); 
control the fire of the burner head to be adjusted to a minimum when the control apparatus determines an absence of the cookware on the burner head in response to the signal of the fire detection apparatus (para. 28); and 
control the fire of the burner head to be adjusted to recover to a last level of the fire of the burner head when, after the control apparatus determines the absence of the cookware on the burner head and adjusts the fire of the burner head to the minimum, the control apparatus determines the presence of the cookware on the burner head in response to the signal of the fire detection apparatus (para. 28).

Regarding claim 15, Rickert discloses wherein the fire detection apparatus is configured to determine, depending on whether the signal indicates the fire detection apparatus detects the fire of the burner head exists in a central area (18, Fig. 1) of the burner head, whether cookware is placed on the burner head.  
Regarding claim 26, Rickert discloses (see rejection of claim 14 for citations) a method for controlling a gas cooktop, said method comprising: monitoring a presence or absence of fire of a burner head of the gas cooktop by a fire detection apparatus installed over the burner head and aligned with the burner head; controlling, by a control apparatus, the fire of the burner head to be adjusted to a minimum, when the control apparatus determines an absence of cookware on the burner head in response to the presence of the fire of the burner head as detected by the fire detection apparatus; controlling, by the control apparatus, the fire of the burner head to be adjusted to a maximum level of fire of the burner head, when the control apparatus determines a presence of cookware on the burner head; and controlling, by the control apparatus, the fire of the burner head to be adjusted to recover to a last level of fire of the burner head when, after the control apparatus determines the absence of the cookware on the burner head and adjusts the fire of the burner head to the minimum, the control apparatus determines the presence of the cookware on the burner head in response to the absence of the fire of the burner head as detected by the fire detection apparatus.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert (US 20160084506 A1) in view of Muff (US 20100304318 A1).
Regarding claim 16, Rickert discloses a fire detection apparatus comprising a thermocouple, but fails to disclose wherein the fire detection apparatus is a thermal imager configured to capture an infrared thermal image of the burner head, said control apparatus configured to determine the absence of cookware on the burner head when the infrared thermal image captured by the thermal imager has a temperature or a color corresponding to the fire in the central area of the burner head, and to determine the presence of cookware on the burner head when the infrared thermal image captured by the thermal imager does not have the temperature or the color corresponding to the fire in the central area of the burner head.  
However, Muff teaches a fire detection apparatus comprising a temperature/flame sensor, wherein the temperature/flame sensor can be a number of different devices including a thermocouple or a thermal imager (para. 49) configured to capture an infrared image (a thermal imager works by capturing an infrared image).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rickert wherein the fire detection apparatus is a thermal imager configured to capture an infrared thermal image of the burner head, said control apparatus configured to determine the absence of cookware on the burner head when the infrared thermal image captured by the thermal imager has a temperature or a color corresponding to the fire in the central area of the burner head, and to determine the presence of cookware on the burner head when the infrared thermal image captured by the thermal imager does not have the temperature or the color corresponding to the fire in the central area of the burner head (Rickert, in para. 26, discloses that the controller deduces whether a cookware is present or not based on unique thermocouple readings; with the modification, the controller deduces whether a cookware is present or not based on unique thermal imaging readings).  The modification is a simple substitution of one type of temperature sensor for another with the predictable result of sensing a flame.  
Claim(s) 17, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert (US 20160084506 A1) in view of McAfee (US 20140295357 A1).
Regarding claim 17, Rickert discloses a fire detection apparatus comprising a thermocouple, but fails to disclose wherein the fire detection apparatus is a fire sensor comprising an infrared receiver configured to detect an infrared signal of the burner head, said control apparatus configured to determine the absence of cookware on the burner head when the signal indicates the fire sensor detects that the infrared signal corresponding to the fire exists in the central area of the burner head, and to determine the presence of cookware on the burner head when the signal indicates the fire sensor does not detect that the infrared signal corresponding to the fire exists in the central area of the burner head.  
However, McAfee teaches wherein the fire detection apparatus can comprise a thermocouple, or an infrared receiver configured to detect an infrared signal of the burner head (para. 24).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rickert wherein the fire detection apparatus is a fire sensor comprising an infrared receiver configured to detect an infrared signal of the burner head, said control apparatus configured to determine the absence of cookware on the burner head when the signal indicates the fire sensor detects that the infrared signal corresponding to the fire exists in the central area of the burner head, and to determine the presence of cookware on the burner head when the signal indicates the fire sensor does not detect that the infrared signal corresponding to the fire exists in the central area of the burner head (Rickert, in para. 26, discloses that the controller deduces whether a cookware is present or not based on unique thermocouple readings; with the modification, the controller deduces whether a cookware is present or not based on unique infrared readings).  The modification is a simple substitution of one type of temperature sensor for another with the predictable result of sensing a flame.  
Regarding claim 24, Rickert fails to disclose a solenoid valve disposed in series with the gas valve and installed in the gas pipeline.  However, McAfee teaches a solenoid valve (main shutoff valve) disposed in line with the gas valves (e.g., 52) and installed in the gas pipeline (para. 32; Fig. 3).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rickert to include a main shutoff solenoid valve disposed in series with the gas valve and installed in the gas pipeline.  The modification provides at least two benefits.  First, the gas flow to the burner can be safely shut off during maintenance and/or repair of the cooktop system.  Second, there is redundancy in the system in case of failure of the gas valve.
Regarding claim 25, modified Rickert discloses wherein the control apparatus is connected to the solenoid valve and configured to control the solenoid valve to be opened or closed, so as to control the supply of the gas (see para. 32 of McAfee).  
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert (US 20160084506 A1).
Regarding claim 18, Rickert discloses a gas pipeline (22) connected to the cooktop body and configured to supply gas to the cooktop body; and a gas valve (23) installed in the gas pipeline EXCEPT rotating to control supply of the gas (it’s unclear how the valve operates).  However, the Examiner is taking Official Notice that a rotating gas valve is well-known and common knowledge, and it would have been obvious to use such a valve for its reliability.
Regarding claim 19, Rickert fails to disclose the control system comprises a motor connected to the gas valve, and wherein the control apparatus is configured to, after the motor is turned on, drive the gas valve to rotate to control a supply of the gas, said control apparatus being connected to the motor and configured to control turning on or off of the motor.  
However, the Examiner is taking Official Notice that a motor driven gas valve (e.g., motorized ball valve configured to control the gas flow by rotating a ball valve via a motor) is well-known and common knowledge, and it would have been obvious to use such a valve due to its reliability.
Regarding claim 20, modified Rickert discloses wherein, when the control apparatus determines the absence of cookware on the burner head, the control apparatus is configured to control the motor to be turned on to drive the gas valve to rotate, so as to adjust the supply of the gas to the minimum (Rickert discloses driving the valve 23 to control the gas supply to a minimum output; the valve 23 is modified to be a motorized valve).  
Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert (US 20160084506 A1) in view of Golomb (US 20170198920 A1).
Regarding claim 21, Rickert fails to disclose wherein the control apparatus comprises a timing unit configured to time a time during which no cookware is placed on the burner head, said control apparatus configured to control the motor to be turned on to drive the gas valve to rotate, so as to adjust the supply of the gas to the minimum, when a time result exceeds a preset time threshold.  
However, Golomb teaches a timing unit (230) that works in conjunction with a flame sensor, and a control apparatus for controlling a flame (para. 85).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rickert wherein the control apparatus comprises a timing unit configured to time a time during which no cookware is placed on the burner head, said control apparatus configured to control the motor to be turned on to drive the gas valve to rotate, so as to adjust the supply of the gas to the minimum, when a time result exceeds a preset time threshold.  The timing unit would prevent the burner output from minimizing due to “false positive” detection of an absence of cookware.  For example, a false positive could occur if a user quickly lifts and tilts the cooking pan to stir the contents in the cookware.  A false positive could occur due to crosswinds.   
Regarding claim 22, modified Rickert discloses wherein the control apparatus is configured to control the motor to be turned on to drive the gas valve to rotate, so as to adjust the supply of the gas to the maximum, when the control apparatus determines the presence of cookware on the burner head (Rickert discloses driving the valve 23 to control the gas supply to a previous maximum output before the cookware was lifted from the burner; the valve 23 is modified to be a motorized valve).   
Claim(s) 23, 27, 28, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert (US 20160084506 A1) in view of Young (US 20130153036 A1).
Regarding claim 23, modified Rickert inherently discloses storing in memory a last level of the gas supply, but fails to disclose wherein the control apparatus comprises a memory unit configured to store a last level of a gas supply quantity, said control apparatus configured to control the motor to be turned on to drive the gas valve to rotate, so as to recover the supply of the gas to the last level of the gas supply quantity, when determining the presence of cookware is placed on the burner head.  
However, Young teaches a control apparatus comprising a memory unit that is configured to store gas supply quantities for driving a valve (paras. 43, 44).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rickert wherein the control apparatus comprises a memory unit configured to store a last level of a gas supply quantity, said control apparatus configured to control the motor to be turned on to drive the gas valve to rotate, so as to recover the supply of the gas to the last level of the gas supply quantity, when determining the presence of cookware is placed on the burner head.  Recording the gas supply quantity acts as a check on the system to ensure that the correct gas flow is delivered to the burner.
Regarding claim 27, modified Rickert discloses (see rejection of claim 14 unless otherwise noted) a gas cooktop, comprising: a cooktop body including a burner head which when activated generates a fire for heating cookware placed on the burner head; and a control system including a fire detection apparatus installed over the burner head and aligned with the burner head, and a control apparatus configured to receive a signal of the fire detection apparatus and to control the fire of the burner head, wherein the control apparatus is configured to: store, in a memory unit (see rejection of claim 23), a last level of the fire of the burner head; determine, depending on whether the signal indicates the fire detection apparatus detects the fire of the burner head, whether cookware is placed on the burner head; control the fire of the burner head to be adjusted to a minimum when the control apparatus determines an absence of the cookware on the burner head in response to the signal of the fire detection apparatus; and control the fire of the burner head to be adjusted to recover to the last level of the fire of the burner head when, after the control apparatus determines the absence of the cookware on the burner head and adjusts the fire of the burner head to the minimum, the control apparatus determines the presence of the cookware on the burner head in response to the signal of the fire detection apparatus.  
Regarding claim 28, Rickert discloses wherein the control fire detection apparatus is configured to determine, depending on whether the signal received from the fire detection apparatus indicates the fire detection apparatus detects the fire of the burner head exists only in a central area (18) of the burner head, whether cookware is placed on the burner head.  
Regarding claim 31, modified Rickert discloses (see rejection of claims 18 and 19) a gas pipeline connected to the cooktop body and configured to supply gas to the cooktop body; and a gas valve installed in the gas pipeline and rotating to control supply of the gas, wherein the control system comprises a motor connected to the gas valve, and wherein the control apparatus is configured to, after the motor is turned on, drive the gas valve to rotate to control a supply of the gas, said control apparatus being connected to the motor and configured to control turning on or off of the motor.  
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert (US 20160084506 A1) in view of Young (US 20130153036 A1), as applied to claim 27, and further in view of in view of Muff (US 20100304318 A1).
Regarding claim 29, modified Rickert discloses (see rejection of claim 16) wherein the fire detection apparatus is a thermal imager configured to capture an infrared thermal image of the burner head, said control apparatus configured to determine the absence of cookware on the burner head when the infrared thermal image captured by the thermal imager has a temperature or a color corresponding to the fire only in the central area of the burner head, and to determine the presence of cookware on the burner head when the infrared thermal image captured by the thermal imager does not have the temperature or the color corresponding to the fire in the central area of the burner head. 
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert (US 20160084506 A1) in view of Young (US 20130153036 A1), as applied to claim 27, and further in view of in view of McAfee (US 20140295357 A1).
Regarding claim 30, modified Rickert discloses (see rejection of claim 17) wherein the fire detection apparatus is a fire sensor comprising an infrared receiver configured to detect an infrared signal of the burner head, said control apparatus configured to determine the absence of cookware on the burner head when the signal indicates the fire sensor detects that the infrared signal corresponding to the fire exists only in the central area of the burner head, and to determine the presence of cookware on the burner head when the signal indicates the fire sensor does not detect that the infrared signal corresponding to the fire exists in the central area of the burner head. 
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert (US 20160084506 A1) in view of Young (US 20130153036 A1), as applied to claim 27, and further in view of Golomb (US 20170198920 A1).
Regarding claim 32, modified Rickert discloses (see rejection of claim 21) wherein the control apparatus comprises a timing unit configured to time a time during which no cookware is placed on the burner head, said control apparatus configured to control the motor to be turned on to drive the gas valve to rotate, so as to adjust the supply of the gas to the minimum, when a time result exceeds a preset time threshold.  
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert (US 20160084506 A1) in view of Young (US 20130153036 A1), as applied to claim 27, and further in view of McAfee (US 20140295357 A1).
Regarding claim 33, modified Rickert discloses a gas pipeline (Rickert, 22) connected to the cooktop body and configured to supply gas to the cooktop body; a gas valve (Rickert, 23) installed in the gas pipeline and rotating to control supply of the gas (the Examiner is taking Official Notice that a rotating gas valve is well-known and common knowledge, and it would have been obvious to use such a valve for its reliability); and a solenoid valve disposed in series with the gas valve and installed in the gas pipeline, wherein the control apparatus is connected to the solenoid valve and configured to control the solenoid valve to be opened or closed, so as to control the supply of the gas (see rejection of claims 24 and 25).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/            Primary Examiner, Art Unit 3762